MANDATE
                   The Fourteenth Court of Appeals
                                 NO. 14-14-00054-CR

The State of Texas, Appellant             Appealed from the County Criminal
                                          Court at Law No 2 of Harris County.
v.                                        (Tr. Ct. No. 1571823). Opinion
                                          delivered by Justice McCally. Justices
Brian Wei, Appellee
                                          Brown and Wise also participating.

TO THE COUNTY CRIMINAL COURT AT LAW NO 2 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on November 6, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order
in these words:
       This court today issued a substitute opinion. We order this court’s former
judgment of October 2, 2014, be vacated, set aside, and annulled. We further order this
court’s opinion of October 2, 2014, withdrawn. We deny the motion for en banc
reconsideration filed by appellant, The State of Texas, as moot.
      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March27, 2015.




.